Citation Nr: 0800113	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-21 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than May 15, 2002, 
for the grant of entitlement to a total disability evaluation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that eligibility to Dependents Educational 
Assistance (DEA) was established as of May 15, 2002, at the 
time the veteran was granted entitlement to a TDIU rating in 
February 2004.  The veteran's attorney representative, at 
that time, submitted a notice of disagreement in April 2004 
that challenged the effective date for the grant of the TDIU 
rating.  The attorney also alleged that the rating decision 
did not address whether the veteran's TDIU rating was 
considered permanent and total.

The Board notes that one of the requirements for eligibility 
to DEA is a permanent and total disability.  See 38 U.S.C.A. 
§ 3501 (West 2002).  

The RO did not respond to the attorney's contention regarding 
whether the TDIU rating was considered to be permanent and 
total in nature.  The issue is referred back to the RO for 
such further development as may be necessary.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted his claim for entitlement to a TDIU 
rating in August 2002.  The veteran was, and is, service 
connected for one disability - L4-L5 herniation, status post 
L2-S1 laminectomy evaluated as 60 percent disabling.  The 
claim was originally denied in April 2003.

The veteran's latest employer, for the period from March 2000 
through the date of claim, was contacted for information.  
The employer reported that the veteran was still employed as 
of the date of the reply in January 2003.  He was noted to 
have missed 22 hours and 20 minutes of work, due to 
disability, in the last 12 months.  It was also reported that 
the veteran had last worked as of May 20, 2002.  He was said 
to be in a leave without pay status.

VA outpatient records show that the veteran was seen in May 
2002 for hip pain after falling on some steps.  The veteran 
said he fell in December 2001.  The veteran was afforded a VA 
examination in June 2002.  He told the examiner he injured 
his back at work in December 2001.  He was carrying a heavy 
mattress down some stairs.  He fell and jammed his lower back 
and hip.  The veteran said he was referred to workman's 
compensation to get treatment and return to work.

The VA records also show that the veteran had surgery for his 
service-connected back disability in May 2002.

The veteran submitted a copy of a favorable decision from the 
Social Security Administration (SSA) in support of his claim 
in November 2003.  The decision, dated in October 2003, noted 
that the veteran had submitted a claim for disability 
benefits on October 7, 2002.  He alleged an onset of 
disability as of December 2, 2001.  The administrative law 
judge (ALJ) listed the veteran's disabilities as multi-level 
spinal stenosis, obesity, sensory neuropathy, degenerative 
disc disease, lumbar spondylosis, and status post lumbar 
laminectomy, L2-S1.  The ALJ determined that the veteran had 
worked after the date of onset and that earnings from that 
work constituted substantial gainful activity.  He determined 
that the earliest date it could be found for the veteran to 
be disabled was May 15, 2002.  

The veteran's attorney representative at the time asked the 
RO to obtain the complete SSA records for the veteran's 
claim.

The Board notes that the SSA records show a date of onset of 
disability as of December 2001, a date referenced by the 
veteran at his VA examination in June 2002.  

The veteran was granted entitlement to a TDIU rating in 
February 2004.  The effective date was established as of May 
15, 2002.  The veteran expressed disagreement with the 
effective date.  However, he has not made any specific 
contention regarding what the effective date should be or 
what evidence supports his claim.

Although the evidence of record would appear to be sufficient 
to maintain the effective date as assigned by the RO, the 
veteran's attorney representative did specifically ask that 
VA obtain the veteran's complete SSA records in November 
2003.  It is not known what the records may show that could 
be favorable to the veteran's claim for an earlier effective 
date.  As such, VA has a duty to obtain the records.  See 
38 C.F.R. § 3.159(c)(2) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran and ask him to identify any 
source of records related to his 
injury at work in 2001.  The RO 
should attempt to obtain any records 
identified by the veteran, to 
include medical records as well as 
any records associated with a 
workman's compensation claim.  

2.  The veteran should also be 
provided the notice as required per 
Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

3.  The RO should contact the SSA 
and obtain the administrative law 
judge's decision and the records 
relied on for the decision in the 
grant of benefits to the veteran.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

